SCHEDULE 13D CUSIP No. 15100K201 Page 1 of 5 Pages UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9) CHELSEA THERAPEUTICS INTERNATIONAL, LTD. (Name of Issuer) Common Stock, $.0001 par value (Title of Class of Securities) 15100K201 (CUSIP Number) David J. Harris, Esq., 1775 Eye Street, N.W. Washington, D.C.20006 (202) 261-3385 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 24, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box []. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 15100K201 Page 2 of 5 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Josiah T. Austin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[](b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 200,500 Shares 8 SHARED VOTING POWER 8,540,601 Shares 9 SOLE DISPOSITIVE POWER 200,500 Shares 10 SHARED DISPOSITIVE POWER 8,540,601 Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,741,101 Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 14.04% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 15100K201 Page 3 of 5 Pages 1 NAME OF REPORTING PERSON SS. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON El Coronado Holdings, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[](b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER Not Applicable 8 SHARED VOTING POWER 8,540,601 Shares 9 SOLE DISPOSITIVE POWER Not Applicable 10 SHARED DISPOSITIVE POWER 8,540,601 Shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 8,540,601Shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES)[] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 13.71% 14 TYPE OF REPORTING PERSON HC SCHEDULE 13D CUSIP No. 15100K201 Page 4 of 5 Pages ITEM 1.Security and Issuer This Amendment No. 9 to the Statement on Schedule 13D heretofore filed on October 20, 2006 is filed with respect to the common stock, $0.0001 par value ("Common Stock"), of Chelsea Therapeutics International, Ltd. (the "Company").The address of the Company is 3530 Toringdon Way, Suite 200, Charlotte, North Carolina 28277.The Statement is being filed on behalf of Josiah T. Austin, a United States Citizen, and El Coronado Holdings, L.L.C. ("ECH"), an Arizona limited liability company whose principal place of business is 4673 Christopher Place, Dallas, Texas 75204 (collectively, the "Reporting Persons") to reflect the following amendments to Item 3, Item 4 and Item 5.This Amendment No. 9 is being filed because of a reduction in the Reporting Persons' percentage of ownership of the Common Stock of the Company caused by an offering of the Company's Common Stock, which was completed on February 24, 2011. ITEM 3.Source and Amount of Funds or Other Consideration Since January 11, 2010, the Reporting Persons have purchased 271,487 shares of Common Stock for an aggregate consideration (exclusive of brokers' commissions) of $806,537.40 and Austin ceased to be the beneficial owner of 81,000 shares of Common Stock.During the same period, the Reporting Persons exercised 120,000 warrants for an aggregate consideration (exclusive of brokers' commissions) of $504,000.00.The shares of Common Stock purchased and obtained by the exercise of warrants by the Reporting Persons have been acquired for investment purposes from ECH's existing funds and from the existing funds of family trusts, the Josiah & Valer Austin Family Revocable Trust, the Anna Lake Elias Trust, and the Josiah Zane Sylvester 2006 Grandchild Gift Trust. All dollar amounts are in U.S. dollars. ITEM 4.Purpose of Transaction The acquisitions of common stock to which this statement relates have been made for investment purposes.Austin, as sole Managing Member of ECH, and as Trustee for certain family trusts, is filing this Amendment No. 9 to the Statement on Schedule 13D because he is deemed beneficial owner of more than 5% of the Company's Common Stock.Austin, as sole Managing Member of ECH, will continually evaluate the business, financial conditions, and prospects of the Company, as well as conditions in the economy and the pharmaceutical industry in general, with a view toward determining whether to hold, decrease, exercise, or from time to time add to these investments in common stock.Austin, as sole Managing Member of ECH, and as Trustee for certain family trusts, has no present plans or intent to make proposals which relate to or would result in any action enumerated from subparagraph (b) through subparagraph (j) of Item 4 of Schedule 13D. ITEM 5.Interest in Securities of the Issuer (a)Austin is deemed beneficial owner of 8,741,101 shares of Common Stock (which number includes 430,614 shares of Common Stock that may be acquired through the exercise of various warrants) in his capacity as Trustee for certain family trusts and as sole Managing Member of ECH.ECH is deemed beneficial owner of 8,540,601 shares of Common Stock (which number includes 430,614 shares of Common Stock that may be acquired through the exercise of various warrants). Based on the 61,846,919 shares of Common Stock outstanding as of March 2, 2011, as reported on the Company's 10-K filed on March 2, 2011, plus 430,614 shares of Common Stock deemed outstanding assuming the exercise of various warrants, Austin and ECH's deemed beneficial holdings represent, respectively, 14.04% and 13.71% of the Company's Common Stock. SCHEDULE 13D CUSIP No. 15100K201 Page 5 of 5 Pages (b)As Trustee of the Trusts, Austin has the sole power to vote or to dispose or direct the disposition of 200,500 shares of Common Stock.As sole Managing Member of ECH, Austin shares with ECH the power to vote or dispose or to direct the disposition of 8,540,601 shares of Common Stock. (c)No transactions in the Company's Common Stock have been effected by the Reporting Persons during the last 60 days except the following transactions, which were the exercise of in-the-money warrants.Where applicable, prices do not include brokerage fees. Reporting Person Transaction Date Quantity Price Per Unit Austin, on behalf of ECH Exercise 2/11/2010 Austin, on behalf of ECH Exercise 2/11/2010 (d)No person other than the Reporting Persons has any right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, such securities. (e)Not Applicable. SIGNATURE After reasonable inquiry and to the best knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date: March 11, 2011 /s/ Josiah T. Austin Josiah T. Austin, Individually and as Sole Managing Member of ECH
